Case 9:20-cv-80071-AHS Document 1 Entered on FLSD Docket 01/21/2020 Page 1 of 42




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                     Case No.: _______________


  SUSANNE NATIER,

                        Plaintiff,
                                                      DEMAND FOR JURY TRIAL
         v.

  BOEHRINGER INGELHEIM
  PHARMACEUTICALS, INC.;

  SANOFI US SERVICES INC.;

  PFIZER INC.; and

  GLAXOSMITHKLINE, LLC,

                        Defendants.



                                           COMPLAINT
         Plaintiff, by and through undersigned counsel, hereby bring this Complaint for damages
  against Defendants, Boehringer Ingelheim Pharmaceuticals, Inc., Sanofi US Services Inc., Pfizer
  Inc., and GlaxoSmithKline, LLC, and allege the following:
                                         INTRODUCTION
         1.      N-Nitrosodimethylamine (“NDMA”) is a potent carcinogen. It used to be a
  chemical biproduct of making rocket fuel in the early 1900s but, today, its only use is to induce
  tumors in animals as part of laboratory experiments. Its only function is to cause cancer. It has
  no business being in a human body.
         2.      Zantac (chemically known as ranitidine), the popular antacid medication used by
  millions of people every day, leads to the production of staggering amounts of NDMA when it is




                                                  1
Case 9:20-cv-80071-AHS Document 1 Entered on FLSD Docket 01/21/2020 Page 2 of 42



  digested by the human body. The U.S. Food and Drug Administration’s (“FDA”) allowable
  daily limit of NDMA is 96 ng (nanograms) and yet, in a single dose of Zantac, researchers are
  discovering over 3 million ng.
         3.        These recent revelations by independent researchers have caused widespread
  recalls of Zantac both domestically and internationally, and the FDA is actively investigating the
  issue, with its preliminary results showing “unacceptable” levels of NDMA. Indeed, the current
  owner and controller of the Zantac new drug applications (“NDAs”) has recalled all Zantac in
  the United States.
         4.        To be clear, this is not a contamination case—the levels of NDMA that
  researchers are seeing in Zantac is not the product of some manufacturing error. The high levels
  of NDMA observed in Zantac is a function of the ranitidine molecule and the way it breaks down
  in the human digestive system.
         5.        Plaintiff Susanne Natier took Zantac for approximately seven (7) years and, as a
  result, developed cancer. Her cancer was caused by NDMA exposure created by the ingestion of
  Zantac. This lawsuit seeks damages against the Defendants for causing Ms. Natier to develop
  kidney cancer.
                                               PARTIES
         6.        Plaintiff Susanne Natier (hereinafter “Plaintiff”), resides in Palm Beach County,
  Florida and is citizen of Florida and not of any other state.
         7.        Defendant Boehringer Ingelheim Pharmaceuticals, Inc. (“BI”) is a Delaware
  corporation with its principal place of business located at 900 Ridgebury Road, Ridgefield,
  Connecticut 06877. BI is a citizen of Connecticut and Delaware, and not of any other state. BI
  is a subsidiary of the German company Boehringer Ingelheim Corporation. BI owned and
  controlled the NDA for over-the-counter (“OTC”) Zantac between December 2006 and January
  2017, and manufactured and distributed the drug in the United States, including California,
  during that period. Under California law, BI was a brand-name manufacturer of Zantac and,
  through its negligence and willful misconduct, caused the labeling on the Zantac label to not




                                                    2
Case 9:20-cv-80071-AHS Document 1 Entered on FLSD Docket 01/21/2020 Page 3 of 42



  include any warning for cancer.
         8.      Defendant Sanofi US Services Inc., (“Sanofi”) is a Delaware corporation with its
  principal place of business located at 55 Corporate Drive, Bridgewater, New Jersey 08807, and is
  a wholly owned subsidiary of Sanofi S.A. Sanofi is a citizen of Delaware and New Jersey and is
  not a citizen of any other state. Sanofi controlled the NDA for OTC Zantac starting in January
  2017 through the present and manufactured and distributed the drug in the United States,
  including California, during that period. Sanofi voluntarily recalled all brand name OTC Zantac
  on October 18, 2019. Under California law, Sanofi is a brand-name manufacturer of Zantac and,
  through its negligence and willful misconduct, caused the labeling on the Zantac label to not
  include any warning for cancer.
         9.      Defendant Pfizer, Inc. (“Pfizer”) is a Delaware corporation with its principal place
  of business located at 235 East 42nd Street, New York, New York 10017. Pfizer is a citizen of
  Delaware and New York and is not a citizen of any other state. In 1993, Glaxo Wellcome, plc
  formed a joint venture with Warner-Lambert, Inc. to develop and obtain OTC approval for
  Zantac. That OTC approval was obtained in 1995. In 1997, Warner-Lambert and Glaxo
  Wellcome ended their joint venture, with Warner-Lambert retaining control over the OTC NDA
  for Zantac and the Zantac trademark in the U.S. and Glaxo Wellcome retaining control over the
  Zantac trademark internationally. In 2000, Warner-Lambert was acquired by Pfizer, who
  maintained control over the Zantac OTC NDA until December 2006. Under California law,
  Pfizer was a brand-name manufacturer of Zantac and, through its negligence and willful
  misconduct, caused the labeling on the Zantac label to not include any warning for cancer.
         10.     Defendant GlaxoSmithKline, LLC (“GSK”) is a Delaware company with its
  principal place of business located at 5 Crescent Drive, Philadelphia, Pennsylvania, 19112 and
  Five Moore Drive, Research Triangle, North Carolina, 27709. GSK is a wholly owned
  subsidiary of GlaxoSmithKline, plc, which is its sole member. GlaxoSmithKline, plc is a citizen
  of the United Kingdom, and is not a citizen of any state in the United States. GlaxoSmithKline
  plc is the successor-in-interest to the companies that initially developed, patented, and




                                                   3
Case 9:20-cv-80071-AHS Document 1 Entered on FLSD Docket 01/21/2020 Page 4 of 42



  commercialized the molecule known as ranitidine. Ranitidine was initially developed by Allen &
  Hanburys Ltd., which was a subsidiary of Glaxo Labs Ltd. Allen & Hanburys Ltd. was awarded
  Patent No. 4,128,658 by the U.S. Patent and Trademark Office in December 1978, which
  covered the ranitidine molecule. In 1983, Glaxo Holdings, Ltd. was awarded approval by the
  U.S. FDA to sell Zantac in the United States. Glaxo Holdings, Ltd. was later absorbed into
  Glaxo Wellcome, plc. And then, in 2000, GlaxoSmithKline, plc and GSK were created by the
  merger of Glaxo Wellcome and SmithKline Beecham. GSK, and its predecessors, controlled the
  prescription Zantac NDA between 1983 and 2009. Under California law, GSK is the innovator
  of Zantac and, through its negligence and willful misconduct, caused the labeling on the Zantac
  label to not include any warning for cancer.
                                    JURISDICTION AND VENUE
          11.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332. There is
  complete diversity of citizenship between the parties. In addition, Plaintiff seeks damages in
  excess of $75,000, exclusive of interest and costs.
          12.     This Court has personal jurisdiction over each Defendant insofar as each
  Defendant is authorized and licensed to conduct business in the State of California, maintains
  and carries on systematic and continuous contacts in this judicial district, regularly transacts
  business within this judicial district, and regularly avails itself of the benefits of this judicial
  district.
          13.     Additionally, the Defendants caused tortious injury by acts and omissions in this
  judicial district and caused tortious injury in this district by acts and omissions outside this
  district while regularly doing and soliciting business, engaging in a persistent course of conduct,
  and deriving substantial revenue from goods used or consumed and services rendered in this
  judicial district. The Plaintiff was, indeed, exposed to Zantac in this judicial district.
          14.     Venue is proper before this Court pursuant to 28 U.S.C. § 1391 because a
  substantial part of the events or omissions giving rise to this claim occurred within this judicial
  district.




                                                      4
Case 9:20-cv-80071-AHS Document 1 Entered on FLSD Docket 01/21/2020 Page 5 of 42



                                     FACTUAL ALLEGATIONS
  I.      Brief History of Zantac and Ranitidine
          15.      Zantac was developed by John Bradshaw in 1976 and approved for prescription
  use by the FDA in 1983. The drug belongs to a class of medications called histamine H2-
  receptor antagonists (or H2 blockers), which decrease the amount of acid produced by the
  stomach and are used to treat gastric ulcers, heartburn, acid indigestion, sour stomach, and other
  gastrointestinal conditions. Ranitidine was specifically developed by Glaxo in response to the
  then leading H2 blocker, cimetidine (Tagamet).
          16.      At the time that ranitidine was developed, there was scientific literature
  suggesting that drugs like ranitidine, which contain a dimethylamine (“DMA”) group within the
  molecule, are highly likely to form NDMA, when combined with other substances, i.e., nitrite,
  already found in the body. Indeed, nitrite is not only naturally found in the body, but bacteria
  and enzymes in the body, reduce the nitrates (NO3) found in food into nitrites (NO2-) and many
  foods and preservatives contain nitrates. Glaxo scientists should have known that human
  physiology and diet would lead to the development of NDMA in the human body after ingestion
  of ranitidine.
          17.      Due in large part to GSK’s marketing strategy, Zantac was a wildly successful
  drug, reaching $1 billion in total sales in December 1986. As one 1996 article put it, Zantac
  became “the best-selling drug in history as a result of a shrewd, multifaceted marketing strategy
  that . . .enabled the product to dominate the acid/peptic marketplace.”1 Significantly, the
  marketing strategy that led to Zantac’s success emphasized the purported safety of the drug.
          18.      Zantac became available without a prescription in 1996, and generic versions of
  the drug (ranitidine) became available the following year. Although sales of brand-name Zantac
  declined as a result of generic and alternative products, Zantac sales have remained strong over



  1
   Wright, R., How Zantac Became the Best-Selling Drug in History, 1 J. HEALTHCARE
  MARKETING 4, 24 (Winter 1996).




                                                     5
Case 9:20-cv-80071-AHS Document 1 Entered on FLSD Docket 01/21/2020 Page 6 of 42



  time. As recently as 2018, Zantac was one of the top 10 antacid tablet brands in the United
  States, with sales of Zantac 150 totaling $128.9 million—a 3.1% increase from the previous year.
            19.   On September 13, 2019, in response to a citizen’s petition filed by Valisure, Inc.
  (discussed in detail below), U.S. and European regulators stated that they are reviewing the
  safety of ranitidine.
            20.   On September 18, 2019, Novartis AG’s Sandoz Unit, which makes generic drugs,
  stated that it was halting the distribution of its versions of Zantac in all markets, while Canada
  requested drug makers selling ranitidine to stop distribution.
            21.   On September 28, 2019, CVS Health Corp. stated that it would stop selling
  Zantac and its own generic ranitidine products out of concern that it might contain a carcinogen.
  CVS has been followed by Walmart, Inc., Walgreens Boot Alliance, and Rite Aid Corp. to also
  remove Zantac and ranitidine products.
            22.   On October 2, 2019, the FDA stated that it was ordering all manufacturers of
  Zantac and ranitidine products to conduct testing for NDMA and that preliminary results
  indicated unacceptable levels of NDMA so far.
            23.   On November 1, 2019, the FDA released is preliminary results, showing unsafe
  levels of NDMA in various ranitidine products, including the brand name products controlled by
  Sanofi.
            24.   At no time did any Defendant attempt to include a warning about NDMA or any
  cancer, nor did the FDA ever reject such a warning. Defendants had the ability to unilaterally
  add an NDMA and/or cancer warning to the Zantac label (for both prescription and OTC)
  without prior FDA approval pursuant to the Changes Being Effected regulation. Had any
  Defendant attempted to add an NDMA warning to the Zantac label (either for prescription or
  OTC), the FDA would not have rejected it.
  II.       Dangers of NDMA
            25.   NDMA is a semi-volatile organic chemical that forms in both industrial and
  natural processes. It is a member of N-nitrosamines, a family of potent carcinogens. The




                                                    6
Case 9:20-cv-80071-AHS Document 1 Entered on FLSD Docket 01/21/2020 Page 7 of 42



  dangers that NDMA poses to human health have long been recognized. A news article published
  in 1979 noted that “NDMA has caused cancer in nearly every laboratory animal tested so far.”2
  NDMA is no longer produced or commercially used in the United States, except for research,
  such as a tumor initiator in certain animal bioassays. In other words, it is only a poison.
         26.     Both the Environmental Protection Agency (“EPA”) and the International Agency
  for Research on Cancer (“IARC”) have classified NDMA as a probable human carcinogen. And
  the World Health Organization (“WHO”) has stated that scientific testing indicates that NDMA
  consumption is positively associated with either gastric or colorectal cancer and suggests that
  humans may be especially sensitive to the carcinogenicity of NDMA.
         27.     As early as 1980, consumer products containing unsafe levels of NDMA and
  other nitrosamines have been recalled by manufacturers, either voluntarily or at the direction of
  the FDA.
         28.     Most recently, beginning in the summer of 2018, there have been recalls of
  several generic drugs used to treat high blood pressure and heart failure—Valsartan, Losartan,
  and Irbesartan—because the medications contained nitrosamine impurities that do not meet the
  FDA’s safety standards. The FDA has established a permissible daily intake limit for the
  probable human carcinogen, NDMA, of 96 ng (nanogram). However, the highest level of
  NDMA detected by the FDA in any of the Valsartan tablets was 20.19 μg (or 20,190 ng) per
  tablet. In the case of Valsartan, the NDMA was an impurity caused by a manufacturing defect,
  and thus NDMA was present in only some products containing Valsartan. Zantac poses a greater


  2
    Jane Brody, Bottoms Up: Alcohol in moderation can extend life, THE GLOBE AND MAIL
  (CANADA) (Oct. 11, 1979); see Rudy Platiel, Anger grows as officials unable to trace poison in
  reserve’s water, THE GLOBE AND MAIL CANADA) (Jan. 6, 1990) (reporting that residents of Six
  Nations Indian Reserve “have been advised not to drink, cook or wash in the water because
  testing has found high levels of N-nitrosodimethylamine (NDMA), an industrial byproduct
  chemical that has been linked to cancer”); Kyrtopoulos et al, DNA adducts in humans after
  exposure to methylating agents, 405 MUTAT. RESEAR. 135 (1998) (noting that “chronic exposure
  of rats to very low doses of NDMA gives rise predominantly to liver tumours, including tumors
  of the liver cells (hepatocellular carcinomas), bile ducts, blood vessels and Kupffer cells”).




                                                   7
Case 9:20-cv-80071-AHS Document 1 Entered on FLSD Docket 01/21/2020 Page 8 of 42



  safety risk than any of the recently recalled Valsartan tablets. Not only is NDMA a byproduct of
  the ranitidine molecule, itself, but the levels observed in recent testing show NDMA levels in
  excess of 3,000,000 ng.
         29.     Tobacco smoke also contains NDMA. One filtered cigarette contains between 5
  to 43 ng of NDMA.
         30.     In mouse studies examining the carcinogenicity of NDMA through oral
  administration, animals exposed to NDMA developed cancer in the kidney, bladder, liver, and
  lung. In comparable rat studies, similar cancers were observed in the liver, kidney, pancreas, and
  lung. In comparable hamster studies, similar cancers were observed in the liver, pancreas, and
  stomach. In comparable Guinea-pig studies, similar cancers were observed in the liver and lung.
  In comparable rabbit studies, similar cancers were observed in the liver and lung.
         31.     In other long-term animal studies in mice and rats utilizing different routes of
  exposures—inhalation, subcutaneous injection, and intraperitoneal (abdomen injection)—cancer
  was observed in the lung, liver, kidney, nasal cavity, and stomach.
         32.     Alarmingly, Zantac is in the FDA’s category B for birth defects, meaning it is
  considered safe to take during pregnancy. However, in animal experiments, for those animals
  exposed to NDMA during pregnancy, the offspring had elevated rates of cancer in the liver and
  kidneys.
         33.     In addition, NDMA breaks down into various derivative molecules that,
  themselves, are associated with causing cancer. In animal studies, derivatives of NDMA induced
  cancer in the stomach and intestine (including colon).
         34.     Research shows that lower levels of NDMA, i.e., 40 ng, are fully metabolized in
  the liver, but high doses enter the body’s general circulation.
         35.     Numerous in vitro studies confirm that NDMA is a mutagen—causing mutations
  in human and animal cells.
         36.     Overall the animal data demonstrates that NDMA is carcinogenic in all animal
  species tested: mice, rats, Syrian golden, Chinese and European hamsters, guinea-pigs, rabbits,




                                                    8
Case 9:20-cv-80071-AHS Document 1 Entered on FLSD Docket 01/21/2020 Page 9 of 42



  ducks, mastomys, fish, newts, and frogs.
         37.     Pursuant to the EPA cancer guidelines, “tumors observed in animals are generally
  assumed to indicate that an agent may produce tumors in humans.”3
         38.     In addition to the overwhelming animal data linking NDMA to cancer, there are
  numerous human epidemiological studies exploring the effects of dietary exposure to various
  cancers. And, while these studies (several discussed below) consistently show increased risks of
  various cancers, the exposure levels considered in these studies are a very small fraction—as
  little as 1 millionth—the exposures noted in a single Zantac capsule, i.e., 0.191 ng/day (dietary)
  v. 304,500 ng/day (Zantac).
         39.     In a 1995 epidemiological case-control study looking at NDMA dietary exposure
  with 220 cases, researchers observed a statistically significant 700% increased risk of gastric
  cancer in persons exposed to more than 0.51 ng/day.4
         40.     In a 1995 epidemiological case-control study looking at NDMA dietary exposure
  with 746 cases, researchers observed statistically significant elevated rates of gastric cancer in
  persons exposed to more than 0.191 ng/day.5
         41.     In another 1995 epidemiological case-control study looking at, in part, the effects
  of dietary consumption on cancer, researchers observed a statistically significant elevated risk of
  developing aerodigestive cancer after being exposed to NDMA at .179 ng/day.6
         42.     In a 1999 epidemiological cohort study looking at NDMA dietary exposure with
  189 cases and a follow up of 24 years, researchers noted that “N-nitroso compounds are potent
  carcinogens” and that dietary exposure to NDMA more than doubled the risk of developing



  3
    See https://www3.epa.gov/airtoxics/cancer_guidelines_final_3-25-05.pdf.
  4
    Pobel, et al., Nitrosamine, nitrate and nitrite in relation to gastric cancer: a case-control study
    in Marseille, France, 11 EUROP. J. EPIDEMIOL. 67–73 (1995).
  5
    La Vecchia, et al., Nitrosamine intake and gastric cancer risk, 4 EUROP. J. CANCER. PREV. 469–
    474 (1995).
  6
    Rogers, et al., Consumption of nitrate, nitrite, and nitrosodimethylamine and the risk of upper
    aerodigestive tract cancer, 5 CANCER EPIDEMIOL. BIOMARKERS PREV. 29–36 (1995).




                                                    9
Case 9:20-cv-80071-AHS Document 1 Entered on FLSD Docket 01/21/2020 Page 10 of 42



  colorectal cancer.7
         43.     In a 2000 epidemiological cohort study looking at occupational exposure of
  workers in the rubber industry, researchers observed significant increased risks for NDMA
  exposure for esophagus, oral cavity, pharynx, prostate, and brain cancer.8
         44.     In a 2011 epidemiological cohort study looking at NDMA dietary exposure with
  3,268 cases and a follow up of 11.4 years, researchers concluded that “[d]ietary NDMA intake
  was significantly associated with increased cancer risk in men and women” for all cancers, and
  that “NDMA was associated with increased risk of gastrointestinal cancers” including rectal
  cancers.9
         45.     In a 2014 epidemiological case-control study looking at NDMA dietary exposure
  with 2,481 cases, researchers found a statistically significant elevated association between
  NDMA exposure and colorectal cancer.10
  III.   How Ranitidine Transforms into NDMA Within the Body




  7
    Knekt, et al., Risk of Colorectal and Other Gastro-Intestinal Cancers after Exposure to Nitrate,
  Nitrite and N-nitroso Compounds: A Follow-Up Study, 80 INT. J. CANCER 852–856 (1999)
  8
    Straif, et al., Exposure to high concentrations of nitrosamines and cancer mortality among a
    cohort of rubber workers, 57 OCCUP ENVIRON MED 180–187 (2000).
  9
    Loh, et al., N-nitroso compounds and cancer incidence: the European Prospective
    Investigation into Cancer and Nutrition (EPIC)–Norfolk Study, 93 AM J CLIN NUTR. 1053–61
    (2011).
  10
      Zhu, et al., Dietary N-nitroso compounds and risk of colorectal cancer: a case-control study
    in Newfoundland and Labrador and Ontario, Canada, 111 BR J NUTR. 6, 1109–1117 (2014).




                                                  10
Case 9:20-cv-80071-AHS Document 1 Entered on FLSD Docket 01/21/2020 Page 11 of 42



          46.        The high levels of NDMA produced by Zantac are not caused by a manufacturing
  defect but are inherent to the molecular structure of ranitidine, the active ingredient in Zantac.
  The ranitidine molecule contains both a nitrite and DMA group which are well known to
  combine to form NDMA. See Fig. 1. Thus, ranitidine produces NDMA by “react[ing] with
  itself,” which means that every dosage and form of ranitidine, including Zantac, exposes users to
  NDMA.

                      Figure 1 – Ranitidine Structure & Formation of NDMA




          47.        The formation of NDMA by the reaction of DMA and a nitroso source (such as a
  nitrite) is well characterized in the scientific literature and has been identified as a concern for
  contamination of the American water supply.11 Indeed, in 2003, alarming levels of NDMA in
  drinking water processed by wastewater treatment plants was specifically linked to the presence
  of ranitidine.12
          48.        In 1981, the very year Zantac was launched commercially outside of the US, two
  exchanges in The Lancet—one of the most widely read and respected medical and scientific


  11
     Ogawa, et al., Purification and properties of a new enzyme, NG, NG-dimethylarginine
    dimethylaminohydrolase, from rat kidney, 264 J. BIO. CHEM. 17, 10205-10209 (1989).
  12
     Mitch, et al., N-Nitrosodimethylamine (NDMA) as a Drinking Water Contaminant: A Review,
    20 ENV. ENG. SCI. 5, 389-404 (2003).




                                                    11
Case 9:20-cv-80071-AHS Document 1 Entered on FLSD Docket 01/21/2020 Page 12 of 42



  publications—discussed the potential toxicity of cimetidine and ranitidine. Cimetidine, also an
  H2 blocker, has a similar chemical structure to ranitidine.
         49.     Dr. Silvio de Flora, an Italian researcher from the University of Genoa, wrote
  about experiments he had conducted looking at cimetidine and ranitidine in human gastric fluid.
  When ranitidine was exposed to gastric fluid in combination with nitrites, his experiment showed
  “toxic and mutagenic effects[.]”13 Dr. de Flora hypothesized that these effects could have been
  caused by the “formation of more than one nitroso derivative [which includes NDMA] under our
  experimental conditions.” Concerned with these results, Dr. de Flora cautioned that, in the
  context of ranitidine ingestion:
         …it would seem prudent to avoid nitrosation as far as possible by, for example,
         suggesting a diet low in nitrates and nitrites, by asking patients not to take these at
         times close to (or with) meals, or by giving inhibitors of nitrosation such as ascorbid
         acid.
         50.     GSK responded to Dr. de Flora’s concern.14 A group of GSK researchers
  specifically noted they “were obviously concerned as to whether or not a mutagenic N-nitroso
  derivative of ranitidine could be formed in the stomach.” Apparently, GSK was fully aware of
  the potential NDMA issue. GSK acknowledged that ranitidine that in the presence of nitrites, a
  “N-nitroso nitrolic acid derivative was formed” that was “mutagenic[.]” GSK, however,
  dismissed this finding because the levels of nitrate used were much higher than what would be
  expected to occur after a meal and, therefore, any N-Nitroso compound found would not likely
  occur in human in real world experiences. GSK asserted that “no mutagenic nitrosated product
  of ranitidine is likely to be formed in man under any conceivable physiological conditions[.]”
         51.     In 1983, the same year Zantac was approved in the U.S., seven researchers from
  the University of Genoa published a study discussing the nitrosation of ranitidine and its




  13
     De Flora, Cimetidine, Ranitidine and Their Mutagenic Nitroso Derivatives, THE LANCET
    993-994 (Oct. 31, 1981).
  14
     Brittain, et al., The Safety of Ranitidine, THE LANCET 1119 (Nov. 14, 1981).




                                                  12
Case 9:20-cv-80071-AHS Document 1 Entered on FLSD Docket 01/21/2020 Page 13 of 42



  genotoxic effects (ability to harm DNA).15 The researchers concluded:
         [I]t appears that reaction of ranitidine with excess sodium nitrite under acid conditions
         gives rise to a nitroso-derivative (or derivatives) [like NDMA] capable of inducing
         DNA damage in mammalian cells. … These findings are consistent with those of De
         Flora, who showed that preincubation of ranitidine with excess nitrite in human gastric
         juice resulted in mutagenic effects[.]

         52.     Then, again in 1983, Dr. de Flora, along with four other researchers, published the
  complete findings.16 The results “confirm our preliminary findings on the formation of
  genotoxic derivatives from nitrite and ranitidine[.]” Id. Again, the authors noted that:

         [T]he widespread clinical use [of ranitidine] and the possibility of a long-term
         maintenance therapy suggest the prudent adoption of some simple measures, such as
         a diet low in nitrates and nitrites or the prescription of these anti-ulcer drugs at a
         suitable interval from meals … Ascorbic acid has been proposed as an inhibitor of
         nitrosation combined with nitrosatable drugs and appears to block efficiently the
         formation of mutagenic derivatives from . . . ranitidine.

  Id.

         53.     The high instability of the ranitidine molecule was elucidated in scientific studies
  investigating ranitidine as a source of NDMA in drinking water and specific mechanisms for the
  breakdown of ranitidine were proposed.17 These studies underscore the instability of the NDMA
  group on the ranitidine molecule and its ability to form NDMA in the environment of water
  treatment plants which supply many American cities with water.
         54.     These studies did not appreciate the full extent of NDMA formation risk from
  ranitidine; specifically, the added danger of this drug having not only a labile DMA group but
  also a readily available nitroso source in its nitrite group on the opposite terminus of the
  molecule. Recent testing of NDMA levels in ranitidine batches are so high that the nitroso for



  15
     Maura, et al., DNA Damage Induced by Nitrosated Ranitidine in Cultured Mammalian Cells,
    18 TOX. LTTRS. 97-102 (1983).
  16
     De Flora, et al., Genotoxicity of nitrosated ranitidine, 4 CARCINOGENESIS 3, 255-260 (1983).
  17
     Le Roux, et al., NDMA Formation by Chloramination of Ranitidine: Kinetics and Mechanism,
    46 Environ. Sci. Technol. 20, 11095-11103 (2012).




                                                   13
Case 9:20-cv-80071-AHS Document 1 Entered on FLSD Docket 01/21/2020 Page 14 of 42



  NDMA likely comes from no other source than the ranitidine molecule itself.
         55.     Valisure, LLC is an online pharmacy that also runs an analytical laboratory that is
  ISO 17025 accredited by the International Organization for Standardization (“ISO”) – an
  accreditation recognizing the laboratories technical competence for regulatory. Valisure’s
  mission is to help ensure the safety, quality, and consistency of medications and supplements in
  the market. In response to rising concerns about counterfeit medications, generics, and overseas
  manufacturing, Valisure developed proprietary analytical technologies that it uses in addition to
  FDA standard assays to test every batch of every medication it dispenses.
         56.     As part of its testing of Zantac, and other ranitidine products, in every lot tested,
  Valisure discovered exceedingly high levels of NDMA. Valisure’s ISO 17025 accredited
  laboratory used FDA recommended GC/MS headspace analysis method FY19-005-DPA8 for the
  determination of NDMA levels. As per the FDA protocol, this method was validated to a lower
  limit of detection of 25 ng.18 The results of Valisure’s testing show levels of NDMA well above
  2 million ng per 150 mg Zantac tablet, shown below in Table 1.



       Table 1 – Ranitidine Samples Tested by Valisure Laboratory Using GC/MS Protocol

       150 mg Tablets or equivalent                Lot #                  NDMA per tablet (ng)

       Reference Powder*                           125619                 2,472,531
       Zantac, Brand OTC                           18M498M                2,511,469
       Zantac (mint), Brand OTC                    18H546                 2,834,798
       Wal-Zan, Walgreens                          79L800819A             2,444,046
       Wal-Zan (mint), Walgreens                   8ME2640                2,635,006
       Ranitidine, CVS                             9BE2773                2,520,311
       Zantac (mint), CVS                          9AE2864                3,267,968


  18
    US Food and Drug Administration. (updated 01/25/2019). Combined N-Nitrosodimethlyamine
   (NDMA) and N-Nitrosodiethylamine (NDEA) Impurity Assay, FY19-005-DPA-S.




                                                   14
Case 9:20-cv-80071-AHS Document 1 Entered on FLSD Docket 01/21/2020 Page 15 of 42




       Ranitidine, Equate                            9BE2772              2,479,872
       Ranitidine (mint), Equate                     8ME2642              2,805,259
       Ranitidine, Strides                           77024060A            2,951,649


          57.     Valisure’s testing shows, on average, 2,692,291 ng of NDMA in a 150 mg Zantac
  tablet. Considering the FDA’s permissible limit is 96 ng, this would put the level of NDMA at
  28,000 times the legal limit. In terms of smoking, a person would need to smoke at least 6,200
  cigarettes to achieve the same levels of NDMA found in one 150 mg dose of Zantac.
          58.     Valisure, however, was concerned that the extremely high levels of NDMA
  observed in its testing were a product of the modest oven heating parameter of 130 °C in the
  FDA recommended GC/MS protocol. So, Valisure developed a low temperature GC/MS method
  that could still detect NDMA but would only subject samples to 37 °C, the average temperature
  of the human body. This method was validated to a lower limit of detection of 100 ng.
          59.     Valisure tested ranitidine tablets by themselves and in conditions simulating the
  human stomach. Industry standard “Simulated Gastric Fluid” (“SGF” 50 mM potassium
  chloride, 85 mM hydrochloric acid adjusted to pH 1.2 with 1.25 g pepsin per liter) and
  “Simulated Intestinal Fluid” (“SIF” 50 mM potassium chloride, 50 mM potassium phosphate
  monobasic adjusted to pH 6.8 with hydrochloric acid and sodium hydroxide) were used alone
  and in combination with various concentrations of nitrite, which is commonly ingested in foods
  like processed meats and is elevated in the stomach by antacid drugs.
          60.     Indeed, Zantac was specifically advertised to be used when consuming foods
  containing high levels of nitrates, like tacos, pizza, etc.19
          61.     The results of Valisure’s tests on ranitidine tablets in biologically relevant




  19
    See, e.g., https://www.ispot.tv/ad/dY7n/zantac-family-taco-night;
   https://youtu.be/jzS2kuB5_wg; https://youtu.be/Z3QMwkSUlEg;
   https://youtu.be/qvh9gyWqQns.




                                                     15
Case 9:20-cv-80071-AHS Document 1 Entered on FLSD Docket 01/21/2020 Page 16 of 42



  conditions demonstrate significant NDMA formation under simulated gastric conditions with
  nitrite present (see Table 2).




       Table 2 – Valisure Biologically relevant tests for NDMA formation

       Ranitidine Tablet Studies                    NDMA (ng/mL)             NDMA per tablet (ng)
       Tablet without Solvent                       Not Detected             Not Detected
       Tablet                                       Not Detected             Not Detected
       Simulated Gastric Fluid (“SGF”)              Not Detected             Not Detected
       Simulated Intestinal Fluid                   Not Detected             Not Detected
       SGF with 10 mM Sodium Nitrite                Not Detected             Not Detected
       SGF with 25 mM Sodium Nitrite                236                      23,600
       SGF with 50 mM Sodium Nitrite                3,045                    304,500


          62.     Under biologically relevant conditions, when nitrites are present, staggeringly
  high levels of NDMA are found in one dose of 150 mg Zantac, ranging between 245 and 3,100
  times above the FDA-allowable limit. In terms of smoking, one would need to smoke over 500
  cigarettes to achieve the same levels of NDMA found in one dose of 150 mg Zantac at the 25 ng
  level (over 7,000 for the 50 μg level).
          63.     Antacid drugs are known to increase stomach pH and thereby increase the growth
  of nitrite-reducing bacteria which further elevate levels of nitrite. This fact is well known and
  even present in the warning labels of antacids like Prevacid (lansoprazole) and was specifically
  studied with ranitidine in the original approval of the drug. Thus, higher levels of nitrites in
  patients regularly taking Zantac would be expected.
          64.     In fact, NDMA formation in the stomach has been a concern for many years and
  specifically ranitidine has been implicated as a cause of NDMA formation by multiple research
  groups, including those at Stanford University.
          65.     Existing research shows that ranitidine interacts with nitrites and acids in the




                                                    16
Case 9:20-cv-80071-AHS Document 1 Entered on FLSD Docket 01/21/2020 Page 17 of 42



  chemical environment of the human stomach to form NDMA. In vitro tests demonstrate that
  when ranitidine undergoes “nitrosation” (the process of a compound being converted into nitroso
  derivatives) by interacting with gastric fluids in the human stomach, the by-product created is
  DMA – which is an amine present in ranitidine itself. When DMA is released, it can be
  nitrosated even further to form NDMA, a secondary N-nitrosamine.
         66.     Moreover, in addition to the gastric fluid mechanisms investigated in the scientific
  literature, Valisure identified a possible enzymatic mechanism for the liberation of ranitidine’s
  DMA group via the human enzyme dimethylarginine dimethylaminohydrolase (“DDAH”),
  which can occur in other tissues and organs separate from the stomach.
         67.     Liberated DMA can lead to the formation of NDMA when exposed to nitrite
  present on the ranitidine molecule, nitrite freely circulating in the body, or other potential
  pathways, particularly in weak acidic conditions such as that in the kidney or bladder. The
  original scientific paper detailing the discovery of the DDAH enzyme in 1989 comments on the
  propensity of DMA to form NDMA: “This report also provides a useful knowledge for an
  understanding of the endogenous source of dimethylamine as a precursor of a potent carcinogen,
  dimethylnitrosamine [NDMA].”20
         68.     In Figure 2, below, computational modelling demonstrates that ranitidine (shown
  in green) can readily bind to the DDAH-1 enzyme (shown as a cross-section in grey) in a manner
  similar to the natural substrate of DDAH-1 known as asymmetric dimethylarginine (“ADMA,”
  shown in blue).




  20
    Ogawa, et al., Purification and properties of a new enzyme, NG, NG-dimethylarginine
   dimethylaminohydrolase, from rat kidney, 264 J. BIO. CHEM. 17, 10205-10209 (1989).




                                                   17
Case 9:20-cv-80071-AHS Document 1 Entered on FLSD Docket 01/21/2020 Page 18 of 42




                     Figure 2 – Computational Modelling of Ranitidine Binding to
                                         DDAH-1 Enzyme




         69.     These results indicate that the enzyme DDAH-1 increases formation of NDMA in
  the human body when ranitidine is present; therefore, the expression of the DDAH-1 gene is
  useful for identifying organs most susceptible to this action.
         70.     Figure 3 below, derived from the National Center for Biotechnology Information,
  illustrates the expression of the DDAH-1 gene in various tissues in the human body.




                                                   18
Case 9:20-cv-80071-AHS Document 1 Entered on FLSD Docket 01/21/2020 Page 19 of 42




                       Figure 3 – Expression levels of DDAH-1 enzyme by Organ




         71.     DDAH-1 is most strongly expressed in the kidneys but also broadly distributed
  throughout the body, such as in the liver, stomach, bladder, brain, colon, and prostate. This
  offers both a general mechanism for NDMA formation in the human body from ranitidine and
  specifically raises concern for the effects of NDMA on numerous organs, including the bladder.
         72.     In addition to the aforementioned in vitro studies that suggest a strong connection
  between ranitidine and NDMA formation, in vivo clinical studies in living animals add further
  weight to concern over this action and overall potential carcinogenicity. A study published in the
  journal Carcinogenesis in 1983 titled “Genotoxic effects in rodents given high oral doses of
  ranitidine and sodium nitrite” specifically suspected the carcinogenic nature of ranitidine in
  combination with nitrite. The authors of this study concluded: “Our experimental findings have
  shown that simultaneous oral administration in rats of high doses of ranitidine and NaNO2
  [nitrite] can produce DNA fragmentation either in liver or in gastric mucosa.”21



  21
    Brambilla, et al., Genotoxic effects in rodents given high oral doses of ranitidine and sodium
   nitrite, 4 CARCINOGENESIS 10, 1281-1285 (1983).




                                                  19
Case 9:20-cv-80071-AHS Document 1 Entered on FLSD Docket 01/21/2020 Page 20 of 42



         73.      The human data, although limited at this point, is even more concerning. A study
  completed and published in 2016 by Stanford University observed that healthy individuals, both
  male and female, who ingested Zantac 150 mg tablets produced roughly 400 times elevated
  amounts of NDMA in their urine (over 47,000 ng) in the proceeding 24 hours after ingestion.22
         74.      Likely due to the perceived high safety profile of ranitidine, very few
  epidemiological studies have been conducted on this drug.
         75.      A 2004 study published by the National Cancer Institute investigated 414 cases of
  peptic ulcer disease reported in 1986 and followed the individual cases for 14 years.23 One of the
  variables investigated by the authors was the patients’ consumption of a prescription antacid,
  either Tagamet (cimetidine) or Zantac (ranitidine). The authors concluded that “[r]ecent use of
  ulcer treatment medication (Tagamet and Zantac) was also related to the risk of bladder cancer,
  and this association was independent of the elevated risk observed with gastric ulcers.”
  Specifically, the authors note that “N-Nitrosamines are known carcinogens, and nitrate ingestion
  has been related to bladder cancer risk.” NDMA is among the most common of the N-
  Nitrosamines.
         76.      A 1982 clinical study in rats compared ranitidine and cimetidine exposure in
  combination with nitrite. When investigating DNA fragmentation in the rats’ livers, no effect
  was observed for cimetidine administered with nitrite, but ranitidine administered with nitrite
  resulted in a significant DNA fragmentation.24
         77.      Investigators at Memorial Sloan Kettering Cancer Center are actively studying
  ranitidine to evaluate the extent of the public health implications of these findings. Regarding




  22
     Zeng, et al., Oral intake of ranitidine increases urinary excretion of N-nitrosodimethylamine,
    37 CARCINOGENESIS 625-634 (2016).
  23
     Michaud, et al., Peptic ulcer disease and the risk of bladder cancer in a prospective study of
    male health professionals, 13 CANCER EPIDEMIOL BIOMARKERS PREV. 2, 250-254 (2004).
  24
     Brambilla, et al., Genotoxic Effects of Drugs: Experimental Findings Concerning Some
    Chemical Families of Therapeutic Relevance, 52 CHEMICAL CARCINOGENESIS (1982).




                                                   20
Case 9:20-cv-80071-AHS Document 1 Entered on FLSD Docket 01/21/2020 Page 21 of 42



  ranitidine, one of the investigators commented:

          A potential link between NDMA and ranitidine is concerning, particularly considering
          the widespread use of this medication. Given the known carcinogenic potential of
          NDMA, this finding may have significant public health implications[.]25

  IV.     Defendants Knew of the NDMA Defect but Failed to Warn or Test
          78.    During the time that Defendants manufactured and sold Zantac in the United
  States, the weight of scientific evidence showed that Zantac exposed users to unsafe levels of
  NDMA. Defendants failed to disclose this risk to consumers on the drug’s label—or through any
  other means—and Defendants failed to report these risks to the FDA.
          79.    Going back as far as 1981, two years before Zantac entered the market, research
  showed elevated rates of NDMA, when properly tested. This was known or should have been
  known by Defendants.
          80.    Defendants concealed the Zantac–NDMA link from consumers in part by not
  reporting it to the FDA, which relies on drug manufacturers (or others, such as those who submit
  citizen petitions) to bring new information about an approved drug like Zantac to the agency’s
  attention.
          81.    Manufacturers of an approved drug are required by regulation to submit an annual
  report to the FDA containing, among other things, new information regarding the drug’s safety
  pursuant to 21 C.F.R. § 314.81(b)(2):
          The report is required to contain . . . [a] brief summary of significant new information
          from the previous year that might affect the safety, effectiveness, or labeling of the
          drug product. The report is also required to contain a brief description of actions the
          applicant has taken or intends to take as a result of this new information, for example,
          submit a labeling supplement, add a warning to the labeling, or initiate a new study.

          82.    Furthermore:
          The manufacturer’s annual report also must contain copies of unpublished reports and

  25
   Valisure Citizen Petition, see https://www.valisure.com/wp-content/uploads/Valisure-
   Ranitidine-FDA-Citizen-Petition-v4.12.pdf




                                                    21
Case 9:20-cv-80071-AHS Document 1 Entered on FLSD Docket 01/21/2020 Page 22 of 42



         summaries of published reports of new toxicological findings in animal studies and in
         vitro studies (e.g., mutagenicity) conducted by, or otherwise obtained by, the
         [manufacturer] concerning the ingredients in the drug product.

  21 C.F.R. § 314.81(b)(2)(v).
         83.     Defendants ignored these regulations and, disregarding the scientific evidence
  available to them, did not report to the FDA significant new information affecting the safety or
  labeling of Zantac.
         84.     Defendants never provided the relevant studies to the FDA, nor did they present
  to the FDA with a proposed disclosure noting the link between ranitidine and NDMA.
         85.     In a 1981 study published by GSK, the originator of the ranitidine molecule, the
  metabolites of ranitidine in urine were studied using liquid chromatography. 26 Many metabolites
  were listed, though there is no indication that NDMA was looked for. Plaintiff believe this was
  intentional—a gambit by the manufacturer to avoid detecting a carcinogen in their product.
         86.     Indeed, in that same year, Dr. de Flora published a note in the Lancet discussing
  the results of his experiments showing that ranitidine was turning into mutagenic N-nitroso
  compounds, of which NDMA is one, in human gastric fluid when accompanied by nitrites – a
  substance commonly found in food and in the body. The Defendants were aware of this as GSK
  specifically responded to the note and attempted to discredit it. Notwithstanding this legal risk
  signal, GSK did not test for this alarming cancer risk, and it did so intentionally.
         87.     By 1987, after numerous studies raised concerns over ranitidine and cancerous
  nitroso compounds (discussed previously), GSK published a clinical study specifically
  investigating gastric contents in human patients and N-nitroso compounds.27 This study
  specifically indicated that there were no elevated levels of N-nitroso compounds (of which


  26
     Carey, et al., Determination of ranitidine and its metabolites in human urine by reversed-
    phase ion-pair high-performance liquid chromatography, 255 J. CHROMATOGRAPHY B:
    BIOMEDICAL SCI. & APPL. 1, 161-168 (1981).
  27
     Thomas, et al., Effects of one year’s treatment with ranitidine and of truncal vagotomy on
    gastric contents, 6 GUT. Vol. 28, 726-738 (1987).




                                                   22
Case 9:20-cv-80071-AHS Document 1 Entered on FLSD Docket 01/21/2020 Page 23 of 42



  NDMA is one). However, the study was rigged to fail. It used an analytical system called a
  “nitrogen oxide assay” for the determination of N-nitrosamines, which was developed for
  analyzing food and is a detection method that indirectly and non-specifically measures N-
  nitrosamines. Furthermore, in addition to this approach being less accurate, GSK also removed
  all gastric samples that contained ranitidine out of concern that samples with ranitidine would
  contain “high concentrations of N-nitroso compounds being recorded.” So, without the chemical
  being present in any sample, any degradation into NDMA could not, by design, be observed.
  Again, this spurious test was intentional and designed to mask any potential cancer risk.
         88.     In fact, on information and belief, none of the Defendants never used a mass
  spectrometry assay to test for the presence of nitrosamines in any of the studies and trials they
  did in connection with their trials associated with the ranitidine NDA. That is because when
  using mass spectrometry, it requires heating of up to 130 degrees Celsius, which can result in
  excessive amounts of nitrosamines being formed. Had the Defendants used a mass spectrometry
  assay, it would have revealed in the finding of large amounts of NDMA, and the FDA would
  never have approved Zantac as being safe.
         89.     There are multiple alternatives to Zantac that do not pose the same risk, such as
  Cimetidine (Tagamet), Famotidine (Pepcid), Omeprazole (Prilosec), Esomeprazole (Nexium),
  and Lansoprazole (Prevacid).
  V.     Plaintiff-Specific Allegations
         90.     Plaintiff began using Zantac in 2002 and continued to use it through 2009. She
  took over 150 mg per day.
         91.     In 2010, Plaintiff was diagnosed with kidney cancer.
         92.     Based on prevailing scientific evidence, exposure to Zantac (and the attendant
  NDMA) can cause kidney cancer in humans.
         93.     Plaintiff’s cancer was caused by ingestion of Zantac.
         94.     Had any Defendant warned Plaintiff that Zantac could lead to exposure to NDMA
  or, in turn, cancer, Plaintiff would not have taken Zantac.




                                                  23
Case 9:20-cv-80071-AHS Document 1 Entered on FLSD Docket 01/21/2020 Page 24 of 42



          95.     Plaintiff did not learn of the link between cancer and Zantac exposure until
  approximately December 2019.
  VI.     Exemplary / Punitive Damages Allegations
          96.     Defendants’ conduct as alleged herein was done with reckless disregard for
  human life, oppression, and malice. Defendants were fully aware of the safety risks of Zantac,
  particularly the carcinogenic potential of Zantac as it transforms into NDMA within the chemical
  environment of the human body. Nonetheless, Defendants deliberately crafted their label,
  marketing, and promotion to mislead consumers.
          97.     This was not done by accident or through some justifiable negligence. Rather,
  Defendants knew that it could turn a profit by convincing consumers that Zantac was harmless to
  humans, and that full disclosure of the true risks of Zantac would limit the amount of money
  Defendants would make selling Zantac. Defendants’ object was accomplished not only through
  their misleading label, but through a comprehensive scheme of selective misleading research and
  testing, false advertising, and deceptive omissions as more fully alleged throughout this pleading.
  Plaintiff was denied the right to make an informed decision about whether to purchase and use
  Zantac, knowing the full risks attendant to that use. Such conduct was done with conscious
  disregard of Plaintiff’s rights.
          98.     Accordingly, Plaintiff requests punitive damages against Defendants for the
  harms caused to Plaintiff.
                                          CAUSES OF ACTION
                           COUNT I: STRICT LIABILITY – DESIGN DEFECT
          99.     Plaintiff incorporates by reference each allegation set forth in preceding
  paragraphs as if fully stated herein.
          100.    Plaintiff brings this strict liability claim against Defendants for defective design.
          101.    At all relevant times, Defendants engaged in the business of testing, developing,
  designing, manufacturing, marketing, selling, distributing, and promoting Zantac products,
  which are defective and unreasonably dangerous to consumers, including Plaintiff, thereby




                                                    24
Case 9:20-cv-80071-AHS Document 1 Entered on FLSD Docket 01/21/2020 Page 25 of 42



  placing Zantac products into the stream of commerce. These actions were under the ultimate
  control and supervision of Defendants. At all relevant times, Defendants designed, researched,
  developed, manufactured, produced, tested, assembled, labeled, advertised, promoted, marketed,
  sold, and distributed the Zantac products used by Plaintiff, as described herein.
         102.    At all relevant times, Defendants’ Zantac products were manufactured, designed,
  and labeled in an unsafe, defective, and inherently dangerous manner that was dangerous for use
  by or exposure to the public, including Plaintiff.
         103.    At all relevant times, Defendants’ Zantac products reached the intended
  consumers, handlers, and users or other persons coming into contact with these products within
  this judicial district and throughout the United States, including Plaintiff, without substantial
  change in their condition as designed, manufactured, sold, distributed, labeled, and marketed by
  Defendants. At all relevant times, Defendants registered, researched, manufactured, distributed,
  marketed, and sold Zantac products within this judicial district and aimed at a consumer market
  within this judicial district. Defendants were at all relevant times involved in the retail and
  promotion of Zantac products marketed and sold in this judicial district.
         104.    Defendants’ Zantac products, as researched, tested, developed, designed, licensed,
  manufactured, packaged, labeled, distributed, sold, and marketed by Defendants were defective
  in design and formulation in that, when they left the control of Defendants’ manufacturers and/or
  suppliers, they were unreasonably dangerous and dangerous to an extent beyond that which an
  ordinary consumer would contemplate.
         105.    Defendants’ Zantac products, as researched, tested, developed, designed, licensed,
  manufactured, packaged, labeled, distributed, sold, and marketed by Defendants were defective
  in design and formulation in that, when they left the hands of Defendants’ manufacturers and/or
  suppliers, the foreseeable risks exceeded the alleged benefits associated with their design and
  formulation.
         106.    At all relevant times, Defendants knew or had reason to know that Zantac
  products were defective and were inherently dangerous and unsafe when used in the manner




                                                   25
Case 9:20-cv-80071-AHS Document 1 Entered on FLSD Docket 01/21/2020 Page 26 of 42



  instructed and provided by Defendants.
         107.    Therefore, at all relevant times, Defendants’ Zantac products, as researched,
  tested, developed, designed, registered, licensed, manufactured, packaged, labeled, distributed,
  sold, and marketed by Defendants were defective in design and formulation, in one or more of
  the following ways:
             a. When placed in the stream of commerce, Defendants’ Zantac products were
                 defective in design and formulation, and, consequently, dangerous to an extent
                 beyond that
                 which an ordinary consumer would contemplate;
             b. When placed in the stream of commerce, Defendants’ Zantac products were
                 unreasonably dangerous in that they were hazardous and posed a grave risk of
                 cancer and other serious illnesses when used in a reasonably anticipated manner;
             c. When placed in the stream of commerce, Defendants’ Zantac products contained
                 unreasonably dangerous design defects and were not reasonably safe when used
                 in a reasonably anticipated or intended manner;
             d. Defendants did not sufficiently test, investigate, or study their Zantac products
                 and, specifically, the ability for Zantac to transform into the carcinogenic
                 compound NDMA within the human body;
             e. Exposure to Zantac products presents a risk of harmful side effects that outweigh
                 any potential utility stemming from the use of the drug;
             f. Defendants knew or should have known at the time of marketing Zantac products
                 that exposure to Zantac could result in cancer and other severe illnesses and
                 injuries;
             g. Defendants did not conduct adequate post-marketing surveillance of their Zantac
                 products; and
             h. Defendants could have employed safer alternative designs and formulations.
         108.    Plaintiff used and was exposed to Defendants’ Zantac products without




                                                  26
Case 9:20-cv-80071-AHS Document 1 Entered on FLSD Docket 01/21/2020 Page 27 of 42



  knowledge of Zantac’s dangerous characteristics.
         109.    At all times relevant to this litigation, Plaintiff used and/or was exposed to the use
  of Defendants’ Zantac products in an intended or reasonably foreseeable manner without
  knowledge of Zantac’s dangerous characteristics.
         110.    Plaintiff could not reasonably have discovered the defects and risks associated
  with Zantac products before or at the time of exposure due to the Defendants’ suppression or
  obfuscation of scientific information linking Zantac to cancer.
         111.    The harm caused by Defendants’ Zantac products far outweighed their benefit,
  rendering Defendants’ product dangerous to an extent beyond that which an ordinary consumer
  would contemplate. Defendants’ Zantac products were and are more dangerous than alternative
  products, and Defendants could have designed Zantac products to make them less dangerous.
  Indeed, at the time Defendants designed Zantac products, the state of the industry’s scientific
  knowledge was such that a less risky design or formulation was attainable.
         112.    At the time Zantac products left Defendants’ control, there was a practical,
  technically feasible, and safer alternative design that would have prevented the harm without
  substantially impairing the reasonably anticipated or intended function of Defendants’ Zantac
  products. For example, the Defendants could have added ascorbic acid (Vitamin C) to each dose
  of Zantac, which is known to scavenge nitrites and reduce the ability of the body to recombine
  ranitidine into NDMA.28
         113.    Defendants’ defective design of Zantac products was willful, wanton, malicious,
  and conducted with reckless disregard for the health and safety of users of the Zantac products,
  including Plaintiff.



  28
    See, e.g., Vermeer, et al., Effect of ascorbic acid and green tea on endogenous formation of N
   nitrosodimethylamine and N-nitrosopiperidine in humans. 428 MUTAT. RES., FUNDAM. MOL.
   MECH. MUTAGEN. 353–361 (1999); Garland, et al., Urinary excretion of nitrosodimethylamine
   and nitrosoproline in humans: Interindividual and intraindividual differences and the effect of
   administered ascorbic acid and α-tocopherol, 46 CANCER RESEARCH 5392–5400 (1986).




                                                   27
Case 9:20-cv-80071-AHS Document 1 Entered on FLSD Docket 01/21/2020 Page 28 of 42



         114.    Therefore, as a result of the unreasonably dangerous condition of their Zantac
  products, Defendants are strictly liable to Plaintiff.
         115.    The defects in Defendants’ Zantac products were substantial and contributing
  factors in causing Plaintiff’s injuries, and, but for Defendants’ misconduct and omissions,
  Plaintiff would not have sustained injuries.
         116.    Defendants’ conduct, as described above, was reckless. Defendants risked the
  lives of consumers and users of their products, including Plaintiff, with knowledge of the safety
  problems associated with Zantac products, and suppressed this knowledge from the general
  public. Defendants made conscious decisions not to redesign, warn or inform the unsuspecting
  public. Defendants’ reckless conduct warrants an award of punitive damages.
         117.    As a direct and proximate result of Defendants placing their defective Zantac
  products into the stream of commerce, and the resulting injuries, Plaintiff sustained pecuniary
  loss including general damages in a sum which exceeds the jurisdictional minimum of this Court.
         118.    As a proximate result of Defendants placing their defective Zantac products into
  the stream of commerce, as alleged herein, there was a measurable and significant interval of
  time during which Plaintiff has suffered great mental anguish and other personal injury and
  damages.
         119.    As a proximate result of the Defendants placing their defective Zantac products
  into the stream of commerce, as alleged herein, Plaintiff sustained loss of income and/or loss of
  earning capacity.
         120.    WHEREFORE, Plaintiff respectfully requests this Court to enter judgment in
  Plaintiff’s favor for compensatory and punitive damages, together with interest, costs herein
  incurred, attorneys’ fees and all such other and further relief as this Court deems just and proper.
                      COUNT II: STRICT LIABILITY – FAILURE TO WARN
         121.    Plaintiff incorporates by reference each allegation set forth in preceding
  paragraphs as if fully stated herein.
         122.    Plaintiff brings this strict liability claim against Defendants for failure to warn.




                                                    28
Case 9:20-cv-80071-AHS Document 1 Entered on FLSD Docket 01/21/2020 Page 29 of 42



          123.    At all relevant times, Defendants engaged in the business of testing, developing,
  designing, manufacturing, marketing, selling, distributing, and promoting Zantac products which
  are defective and unreasonably dangerous to consumers, including Plaintiff, because they do not
  contain adequate warnings or instructions concerning the dangerous characteristics of Zantac and
  NDMA. These actions were under the ultimate control and supervision of Defendants. At all
  relevant times, Defendants registered, researched, manufactured, distributed, marketed, and sold
  Zantac and other ranitidine formulations within this judicial district and aimed at a consumer
  market. Defendants were at all relevant times involved in the retail and promotion of Zantac
  products marketed and sold in in this judicial district.
          124.    Defendants researched, developed, designed, tested, manufactured, inspected,
  labeled, distributed, marketed, promoted, sold, and otherwise released into the stream of
  commerce their Zantac products, and in the course of same, directly advertised or marketed the
  products to consumers and end users, including Plaintiff, and therefore had a duty to warn of the
  risks associated with the use of Zantac products.
          125.    At all relevant times, Defendants had a duty to properly test, develop, design,
  manufacture, inspect, package, label, market, promote, sell, distribute, maintain, supply, provide
  proper warnings, and take such steps as necessary to ensure their Zantac products did not cause
  users and consumers to suffer from unreasonable and dangerous risks. Defendants had a
  continuing duty to warn Plaintiff of dangers associated with Zantac. Defendants, as a
  manufacturer, seller, or distributor of pharmaceutical medication, are held to the knowledge of an
  expert in the field.
          126.    At the time of manufacture, Defendants could have provided the warnings or
  instructions regarding the full and complete risks of Zantac products because they knew or
  should have known of the unreasonable risks of harm associated with the use of and/or exposure
  to such products.
          127.    At all relevant times, Defendants failed and deliberately refused to investigate,
  study, test, or promote the safety or to minimize the dangers to users and consumers of their




                                                   29
Case 9:20-cv-80071-AHS Document 1 Entered on FLSD Docket 01/21/2020 Page 30 of 42



  product and to those who would foreseeably use or be harmed by Defendants’ Zantac products,
  including Plaintiff.
         128.    Even though Defendants knew or should have known that Zantac posed a grave
  risk of harm, they failed to exercise reasonable care to warn of the dangerous risks associated
  with use and exposure. The dangerous propensities of their products and the carcinogenic
  characteristics of NDMA as produced within the human body as a result of ingesting Zantac, as
  described above, were known to Defendants, or scientifically knowable to Defendants through
  appropriate research and testing by known methods, at the time they distributed, supplied or sold
  the product, and were not known to end users and consumers, such as Plaintiff.
         129.    Defendants knew or should have known that their products created significant
  risks of serious bodily harm to consumers, as alleged herein, and Defendants failed to adequately
  warn consumers, i.e., the reasonably foreseeable users, of the risks of exposure to their products.
  Defendants have wrongfully concealed information concerning the dangerous nature of Zantac
  and the potential for ingested Zantac to transform into the carcinogenic NDMA compound, and
  further, have made false and/or misleading statements concerning the safety of Zantac products.
         130.    At all relevant times, Defendants’ Zantac products reached the intended
  consumers, handlers, and users or other persons coming into contact with these products within
  this judicial district and throughout the United States, including Plaintiff, without substantial
  change in their condition as designed, manufactured, sold, distributed, labeled, and marketed by
  Defendants.
         131.    Plaintiff was exposed to Defendants’ Zantac products without knowledge of their
  dangerous characteristics.
         132.    At all relevant times, Plaintiff used and/or was exposed to the use of Defendants’
  Zantac products while using them for their intended or reasonably foreseeable purposes, without
  knowledge of their dangerous characteristics.
         133.    Plaintiff could not have reasonably discovered the defects and risks associated
  with Zantac products prior to or at the time of Plaintiff consuming Zantac. Plaintiff relied upon




                                                   30
Case 9:20-cv-80071-AHS Document 1 Entered on FLSD Docket 01/21/2020 Page 31 of 42



  the skill, superior knowledge, and judgment of Defendants to know about and disclose serious
  health risks associated with using Defendants’ products.
            134.   Defendants knew or should have known that the minimal warnings disseminated
  with their Zantac products were inadequate, failed to communicate adequate information on the
  dangers and safe use/exposure, and failed to communicate warnings and instructions that were
  appropriate and adequate to render the products safe for their ordinary, intended and reasonably
  foreseeable uses.
            135.   The information that Defendants did provide or communicate failed to contain
  relevant warnings, hazards, and precautions that would have enabled consumers such as Plaintiff
  to utilize the products safely and with adequate protection. Instead, Defendants disseminated
  information that was inaccurate, false, and misleading, and which failed to communicate
  accurately or adequately the comparative severity, duration, and extent of the risk of injuries with
  use of and/or exposure to Zantac; continued to aggressively promote the efficacy of their
  products, even after they knew or should have known of the unreasonable risks from use or
  exposure; and concealed, downplayed, or otherwise suppressed, through aggressive marketing
  and promotion, any information or research about the risks and dangers of ingesting Zantac.
            136.   This alleged failure to warn is not limited to the information contained on
  Zantac’s labeling. The Defendants were able, in accord with federal law, to comply with
  relevant state law by disclosing the known risks associated with Zantac through other non-
  labeling mediums, i.e., promotion, advertisements, public service announcements, and/or public
  information sources. But the Defendants did not disclose these known risks through any
  medium.
            137.   Defendants are liable to Plaintiff for injuries caused by their negligent or willful
  failure, as described above, to provide adequate warnings or other clinically relevant information
  and data regarding the appropriate use of their products and the risks associated with the use of
  Zantac.
            138.   Had Defendants provided adequate warnings and instructions and properly




                                                     31
Case 9:20-cv-80071-AHS Document 1 Entered on FLSD Docket 01/21/2020 Page 32 of 42



  disclosed and disseminated the risks associated with their Zantac products, Plaintiff could have
  avoided the risk of developing injuries and could have obtained or used alternative medication.
         139.    As a direct and proximate result of Defendants placing defective Zantac products
  into the stream of commerce, Plaintiff was injured and has sustained pecuniary loss resulting and
  general damages in a sum exceeding the jurisdictional minimum of this Court.
         140.    As a proximate result of Defendants placing defective Zantac products into the
  stream of commerce, as alleged herein, there was a measurable and significant interval of time
  during which Plaintiff suffered great mental anguish and other personal injury and damages.
         141.    As a proximate result of Defendants placing defective Zantac products into the
  stream of commerce, as alleged herein, Plaintiff sustained loss of income and/or loss of earning
  capacity.
         142.    WHEREFORE, Plaintiff respectfully requests this Court to enter judgment in
  Plaintiff’s favor for compensatory and punitive damages, together with interest, costs herein
  incurred, attorneys’ fees and all such other and further relief as this Court deems just and proper.
                                    COUNT III: NEGLIGENCE
         143.    Plaintiff incorporates by reference each allegation set forth in preceding
  paragraphs as if fully stated herein.
         144.    Defendants, directly or indirectly, caused Zantac products to be sold, distributed,
  packaged, labeled, marketed, promoted, and/or used by Plaintiff. At all relevant times,
  Defendants registered, researched, manufactured, distributed, marketed, and sold Zantac within
  this judicial district and aimed at a consumer market within this district.
         145.    At all relevant times, Defendants had a duty to exercise reasonable care in the
  design, research, manufacture, marketing, advertisement, supply, promotion, packaging, sale,
  and distribution of Zantac products, including the duty to take all reasonable steps necessary to
  manufacture, promote, and/or sell a product that was not unreasonably dangerous to consumers
  and users of the product.
         146.    At all relevant times, Defendants had a duty to exercise reasonable care in the




                                                   32
Case 9:20-cv-80071-AHS Document 1 Entered on FLSD Docket 01/21/2020 Page 33 of 42



  marketing, advertisement, and sale of the Zantac products. Defendants’ duty of care owed to
  consumers and the general public included providing accurate, true, and correct information
  concerning the risks of using Zantac and appropriate, complete, and accurate warnings
  concerning the potential adverse effects of Zantac and, in particular, its ability to transform into
  the carcinogenic compound NDMA.
         147.    At all relevant times, Defendants knew or, in the exercise of reasonable care,
  should have known of the hazards and dangers of Zantac and, specifically, the carcinogenic
  properties of NDMA when Zantac is ingested.
         148.    Accordingly, at all relevant times, Defendants knew or, in the exercise of
  reasonable care, should have known that use of Zantac products could cause or be associated
  with Plaintiff’s injuries, and thus, create a dangerous and unreasonable risk of injury to the users
  of these products, including Plaintiff.
         149.    Defendants also knew or, in the exercise of reasonable care, should have known
  that users and consumers of Zantac were unaware of the risks and the magnitude of the risks
  associated with use of Zantac.
         150.    As such, Defendants breached their duty of reasonable care and failed to exercise
  ordinary care in the design, research, development, manufacture, testing, marketing, supply,
  promotion, advertisement, packaging, sale, and distribution of Zantac products, in that
  Defendants manufactured and produced defective Zantac which carries the potential to transform
  into the carcinogenic compound NDMA; knew or had reason to know of the defects inherent in
  their products; knew or had reason to know that a user’s or consumer’s use of the products
  created a significant risk of harm and unreasonably dangerous side effects; and failed to prevent
  or adequately warn of these risks and injuries. Indeed, Defendants deliberately refused to test
  Zantac products because they knew that the chemical posed serious health risks to humans.
         151.    Defendants were negligent in their promotion of Zantac, outside of the labeling
  context, by failing to disclose material risk information as part of their promotion and marketing
  of Zantac, including the internet, television, print advertisements, etc. Nothing prevented




                                                   33
Case 9:20-cv-80071-AHS Document 1 Entered on FLSD Docket 01/21/2020 Page 34 of 42



  Defendants from being honest in their promotional activities, and, in fact, Defendants had a duty
  to disclose the truth about the risks associated with Zantac in their promotional efforts, outside of
  the context of labeling.
         152.    Despite their ability and means to investigate, study, and test the products and to
  provide adequate warnings, Defendants failed to do so. Indeed, Defendants wrongfully
  concealed information and further made false and/or misleading statements concerning the safety
  and use of Zantac.
         153.    Defendants’ negligence included:
             a. Manufacturing, producing, promoting, formulating, creating, developing,
                 designing, selling, and/or distributing Zantac products without thorough and
                 adequate pre- and post-market testing;
             b. Manufacturing, producing, promoting, formulating, creating, developing,
                 designing, selling, and/or distributing Zantac while negligently and/or
                 intentionally concealing and failing to disclose the results of trials, tests, and
                 studies of Zantac and the carcinogenic potential of NDMA as created in the
                 human body as a result of ingesting Zantac, and, consequently, the risk of serious
                 harm associated with human use of Zantac;
             c. Failing to undertake sufficient studies and conduct necessary tests to determine
                 whether or not Zantac products were safe for their intended consumer use;
             d. Failing to use reasonable and prudent care in the design, research, manufacture,
                 and development of Zantac products so as to avoid the risk of serious harm
                 associated with the prevalent use of Zantac products;
             e. Failing to design and manufacture Zantac products so as to ensure they were at
                 least as safe and effective as other medications on the market intended to treat the
                 same symptoms;
             f. Failing to provide adequate instructions, guidelines, and safety precautions to
                 those persons Defendants could reasonably foresee would use Zantac products;




                                                   34
Case 9:20-cv-80071-AHS Document 1 Entered on FLSD Docket 01/21/2020 Page 35 of 42



             g. Failing to disclose to Plaintiff, users/consumers, and the general public that use of
                 Zantac presented severe risks of cancer and other grave illnesses;
             h. Failing to warn Plaintiff, consumers, and the general public that the product’s risk
                 of harm was unreasonable and that there were safer and effective alternative
                 medications available to Plaintiff and other consumers;
             i. Systematically suppressing or downplaying contrary evidence about the risks,
                 incidence, and prevalence of the side effects of Zantac products;
             j. Representing that their Zantac products were safe for their intended use when, in
                 fact, Defendants knew or should have known the products were not safe for their
                 intended purpose;
             k. Declining to make or propose any changes to Zantac products’ labeling or other
                 promotional materials that would alert consumers and the general public of the
                 risks of Zantac;
             l. Advertising, marketing, and recommending the use of the Zantac products, while
                 concealing and failing to disclose or warn of the dangers known (by Defendants)
                 to be associated with or caused by the use of or exposure to Zantac;
             m. Continuing to disseminate information to their consumers, which indicate or
                 imply that Defendants’ Zantac products are not unsafe for regular consumer use;
                 and
             n. Continuing the manufacture and sale of their products with the knowledge that the
                 products were unreasonably unsafe and dangerous.
         154.    Defendants knew and/or should have known that it was foreseeable consumers
  such as Plaintiff would suffer injuries as a result of Defendants’ failure to exercise ordinary care
  in the manufacturing, marketing, labeling, distribution, and sale of Zantac.
         155.    Plaintiff did not know the nature and extent of the injuries that could result from
  the intended use of and/or exposure to Zantac.
         156.    Defendants’ negligence was the proximate cause of Plaintiff’s injuries, i.e., absent




                                                   35
Case 9:20-cv-80071-AHS Document 1 Entered on FLSD Docket 01/21/2020 Page 36 of 42



  Defendants’ negligence, Plaintiff would not have developed cancer.
         157.    Defendants’ conduct, as described above, was reckless. Defendants regularly
  risked the lives of consumers and users of their products, including Plaintiff, with full knowledge
  of the dangers of their products. Defendants have made conscious decisions not to redesign, re-
  label, warn, or inform the unsuspecting public, including Plaintiff. Defendants’ reckless conduct
  therefore warrants an award of punitive damages.
         158.    As a direct and proximate result of Defendants placing defective Zantac products
  into the stream of commerce, Plaintiff was injured and has sustained pecuniary loss and general
  damages in a sum exceeding the jurisdictional minimum of this Court.
         159.    As a proximate result of Defendants placing defective Zantac products into the
  stream of commerce, as alleged herein, there was a measurable and significant interval of time
  during which Plaintiff suffered great mental anguish and other personal injury and damages.
         160.    As a proximate result of Defendants placing defective Zantac products into the
  stream of commerce, as alleged herein, Plaintiff sustained a loss of income, and loss of earning
  capacity.
         161.    WHEREFORE, Plaintiff respectfully requests this Court to enter judgment in
  Plaintiff’s favor for compensatory and punitive damages, together with interest, costs herein
  incurred, attorneys’ fees and all such other and further relief as this Court deems just and proper.
                      COUNT IV: BREACH OF EXPRESS WARRANTIES
         162.    Plaintiff incorporates by reference each allegation set forth in preceding
  paragraphs as if fully stated herein.
         163.    At all relevant times, Defendants engaged in the business of testing, developing,
  designing, manufacturing, marketing, selling, distributing, and promoting Zantac products,
  which are defective and unreasonably dangerous to consumers, including Plaintiff, thereby
  placing Zantac products into the stream of commerce. These actions were under the ultimate
  control and supervision of Defendants.
         164.    Defendants had a duty to exercise reasonable care in the research, development,




                                                   36
Case 9:20-cv-80071-AHS Document 1 Entered on FLSD Docket 01/21/2020 Page 37 of 42



  design, testing, packaging, manufacture, inspection, labeling, distributing, marketing, promotion,
  sale, and release of Zantac products, including a duty to:
             a. ensure that their products did not cause the user unreasonably dangerous side
                 effects;
             b. warn of dangerous and potentially fatal side effects; and
             c. disclose adverse material facts, such as the true risks associated with the use of
                 and exposure to Zantac, when making representations to consumers and the
                 general public, including Plaintiff.
         165.    As alleged throughout this pleading, the ability of Defendants to properly disclose
  those risks associated with Zantac is not limited to representations made on the labeling.
         166.    At all relevant times, Defendants expressly represented and warranted to the
  purchasers of their products, by and through statements made by Defendants in labels,
  publications, package inserts, and other written materials intended for consumers and the general
  public, that Zantac products were safe to human health and the environment, effective, fit, and
  proper for their intended use. Defendants advertised, labeled, marketed, and promoted Zantac
  products, representing the quality to consumers and the public in such a way as to induce their
  purchase or use, thereby making an express warranty that Zantac products would conform to the
  representations.
         167.    These express representations include incomplete warnings and instructions that
  purport, but fail, to include the complete array of risks associated with use of and/or exposure to
  Zantac. Defendants knew and/or should have known that the risks expressly included in Zantac
  warnings and labels did not and do not accurately or adequately set forth the risks of developing
  the serious injuries complained of herein. Nevertheless, Defendants expressly represented that
  Zantac products were safe and effective, that they were safe and effective for use by individuals
  such as the Plaintiff, and/or that they were safe and effective as consumer medication.
         168.    The representations about Zantac, as set forth herein, contained or constituted
  affirmations of fact or promises made by the seller to the buyer, which related to the goods and




                                                   37
Case 9:20-cv-80071-AHS Document 1 Entered on FLSD Docket 01/21/2020 Page 38 of 42



  became part of the basis of the bargain, creating an express warranty that the goods would
  conform to the representations.
         169.    Defendants placed Zantac products into the stream of commerce for sale and
  recommended their use to consumers and the public without adequately warning of the true risks
  of developing the injuries associated with the use of Zantac.
         170.    Defendants breached these warranties because, among other things, Zantac
  products were defective, dangerous, and unfit for use, did not contain labels representing the true
  and adequate nature of the risks associated with their use, and were not merchantable or safe for
  their intended, ordinary, and foreseeable use and purpose. Specifically, Defendants breached the
  warranties in the following ways:
             a. Defendants represented through their labeling, advertising, and marketing
                 materials that Zantac products were safe, and intentionally withheld and
                 concealed information about the risks of serious injury associated with use of
                 Zantac and by expressly limiting the risks associated with use within their
                 warnings and labels; and
             b. Defendants represented that Zantac products were safe for use and intentionally
                 concealed information that demonstrated that Zantac, by transforming into
                 NDMA upon human ingestion, had carcinogenic properties, and that Zantac
                 products, therefore, were not safer than alternatives available on the market.
         171.    Plaintiff detrimentally relied on the express warranties and representations of
  Defendants concerning the safety and/or risk profile of Zantac in deciding to purchase the
  product. Plaintiff reasonably relied upon Defendants to disclose known defects, risks, dangers,
  and side effects of Zantac. Plaintiff would not have purchased or used Zantac had Defendants
  properly disclosed the risks associated with the product, either through advertising, labeling, or
  any other form of disclosure.
         172.    Defendants had sole access to material facts concerning the nature of the risks
  associated with their Zantac products, as expressly stated within their warnings and labels, and




                                                   38
Case 9:20-cv-80071-AHS Document 1 Entered on FLSD Docket 01/21/2020 Page 39 of 42



  knew that consumers and users such as Plaintiff could not have reasonably discovered that the
  risks expressly included in Zantac warnings and labels were inadequate and inaccurate.
         173.    Plaintiff had no knowledge of the falsity or incompleteness of Defendants’
  statements and representations concerning Zantac.
         174.    Plaintiff used and/or was exposed to Zantac as researched, developed, designed,
  tested, manufactured, inspected, labeled, distributed, packaged, marketed, promoted, sold, or
  otherwise released into the stream of commerce by Defendants.
         175.    Had the warnings, labels, advertisements, or promotional material for Zantac
  products accurately and adequately set forth the true risks associated with the use of such
  products, including Plaintiff’s injuries, rather than expressly excluding such information and
  warranting that the products were safe for their intended use, Plaintiff could have avoided the
  injuries complained of herein.
         176.    As a direct and proximate result of Defendants’ breach of express warranty,
  Plaintiff has sustained pecuniary loss and general damages in a sum exceeding the jurisdictional
  minimum of this Court.
         177.    As a proximate result of Defendants’ breach of express warranty, as alleged
  herein, there was a measurable and significant interval of time during which Plaintiff suffered
  great mental anguish and other personal injury and damages.
         178.    As a proximate result of Defendants’ breach of express warranty, as alleged
  herein, Plaintiff sustained a loss of income and/or loss of earning capacity.
         179.    WHEREFORE, Plaintiff respectfully requests this Court to enter judgment in
  Plaintiff’s favor for compensatory and punitive damages, together with interest, costs herein
  incurred, attorneys’ fees, and all such other and further relief as this Court deems just and proper.
                      COUNT V: BREACH OF IMPLIED WARRANTIES
         180.    Plaintiff incorporates by reference every allegation set forth in preceding
  paragraphs as if fully stated herein.
         181.    At all relevant times, Defendants engaged in the business of testing, developing,




                                                   39
Case 9:20-cv-80071-AHS Document 1 Entered on FLSD Docket 01/21/2020 Page 40 of 42



  designing, manufacturing, marketing, selling, distributing, and promoting Zantac products,
  which were and are defective and unreasonably dangerous to consumers, including Plaintiff,
  thereby placing Zantac products into the stream of commerce.
          182.    Before the time Plaintiff used Zantac products, Defendants impliedly warranted to
  their consumers, including Plaintiff, that Zantac products were of merchantable quality and safe
  and fit for the use for which they were intended; specifically, as consumer medication.
          183.    But Defendants failed to disclose that Zantac has dangerous propensities when
  used as intended and that use of Zantac products carries an increased risk of developing severe
  injuries, including Plaintiff’s injuries.
          184.    Plaintiff was an intended beneficiary of the implied warranties made by
  Defendants to purchasers of their Zantac products.
          185.    The Zantac products were expected to reach and did in fact reach consumers and
  users, including Plaintiff, without substantial change in the condition in which they were
  manufactured and sold by Defendants.
          186.    At all relevant times, Defendants were aware that consumers and users of their
  products, including Plaintiff, would use Zantac products as marketed by Defendants, which is to
  say that Plaintiff was a foreseeable user of Zantac.
          187.    Defendants intended that Zantac products be used in the manner in which
  Plaintiff, in fact, used them and which Defendants impliedly warranted to be of merchantable
  quality, safe, and fit for this use, even though Zantac was not adequately tested or researched.
          188.    In reliance upon Defendants’ implied warranty, Plaintiff used Zantac as instructed
  and labeled and in the foreseeable manner intended, recommended, promoted, and marketed by
  Defendants.
          189.    Plaintiff could not have reasonably discovered or known of the risks of serious
  injury associated with Zantac.
          190.    Defendants breached their implied warranty to Plaintiff in that Zantac products
  were not of merchantable quality, safe, or fit for their intended use, or adequately tested. Zantac




                                                   40
Case 9:20-cv-80071-AHS Document 1 Entered on FLSD Docket 01/21/2020 Page 41 of 42



  has dangerous propensities when used as intended and can cause serious injuries, including those
  injuries complained of herein.
         191.    The harm caused by Defendants’ Zantac products far outweighed their benefit,
  rendering the products more dangerous than an ordinary consumer or user would expect and
  more dangerous than alternative products.
         192.    As a direct and proximate result of Defendants’ breach of implied warranty,
  Plaintiff has sustained pecuniary loss and general damages in a sum exceeding the jurisdictional
  minimum of this Court.
         193.    As a proximate result of the Defendants’ breach of implied warranty, as alleged
  herein, there was a measurable and significant interval of time during which Plaintiff suffered
  great mental anguish and other personal injury and damages.
         194.    As a proximate result of Defendants’ breach of implied warranty, as alleged
  herein, Plaintiff sustained a loss of income and/or loss of earning capacity.
         195.    WHEREFORE, Plaintiff respectfully requests this Court to enter judgment in
  Plaintiff’s favor for compensatory and punitive damages, together with interest, costs herein
  incurred, attorneys’ fees and all such other and further relief as this Court deems just and proper.
                                      JURY TRIAL DEMAND
         196.    Plaintiff demands a trial by jury on all the triable issues within this pleading.
                                      PRAYER FOR RELIEF
         197.    WHEREFORE, Plaintiff requests the Court to enter judgment in Plaintiff’s favor
  and against the Defendants for:
                 a.      actual or compensatory damages in such amount to be determined at trial
                 and as provided by applicable law;
                 b.      exemplary and punitive damages sufficient to punish and deter the
                 Defendants and others from future wrongful practices;
                 c.      pre-judgment and post-judgment interest;




                                                   41
Case 9:20-cv-80071-AHS Document 1 Entered on FLSD Docket 01/21/2020 Page 42 of 42



               d.     costs including reasonable attorneys’ fees, court costs, and other litigation
               expenses; and
               e.     any other relief the Court may deem just and proper.




  Dated: January 21, 2020                /s/ Mitchell T. Theodore_____________________
                                         Mitchell T. Theodore (FL Bar No.: 0103177)
                                         Douglas A. Dellaccio (AL Bar No.: asb-4578-l75d)
                                         (Pro Hac Vice forthcoming)
                                         Lauren S. Miller (AL Bar No.: asb-6193-v74n)
                                         (Pro Hac Vice forthcoming)
                                         CORY WATSON, P.C.
                                         2131 Magnolia Avenue S.
                                         Birmingham, AL 35205
                                         Tel: (205) 328-2200
                                         Fax: (205) 852-6299
                                         ddellaccio@corywatson.com
                                         lmiller@corywatson.com

                                         Counsel for Plaintiff




                                               42
